          Case 5:12-cr-00410-BLF Document 562 Filed 05/21/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           MAY 21 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         Nos. 20-15227, 20-15639

                 Plaintiff-Appellee,              D.C. Nos.   5:17-cv-03978-BLF
                                                              5:12-cr-00410-BLF-1
 v.                                               Northern District of California,
                                                  San Jose
MELVIN RUSSELL "RUSTY" SHIELDS,
                                                  ORDER
                 Defendant-Appellant.

Before:       MURGUIA and R. NELSON, Circuit Judges.

      These appeals are from the denial of appellant’s 28 U.S.C. § 2255 motion

and subsequent Federal Rule of Civil Procedure 59(e) motion. The requests for a

certificate of appealability are denied because appellant has not shown that “jurists

of reason would find it debatable whether the [section 2255 motion] states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c)(2); Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012); Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); United States v. Winkles, 795 F.3d 1134, 1143 (9th Cir. 2015).

      Any pending motions are denied as moot.

      DENIED.
